DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 7 – 9, 13 – 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2009/0172251 (hereinafter Norman) in view of US Patent No. 10,185,509 (hereinafter Farhan).
As per claims 1 and 13, Norman teaches a memory comprising a non-volatile memory (Norman; Figure 3 Item 340), and a memory controller (Norman; Figure 3 Item 302) coupled to the NVM and configured to: receive a sanitize command from a host (Norman; Figure 3 Item 312), wherein the sanitize command instructs the memory controller to sanitize data in the NVM using a first write pattern (Norman; Figure 3 Item 322), wherein the first write pattern is one of at least two patterns of writing information into the NVM (Norman; Paragraph [0035]); and writing information into the NVM according to the sanitize command (Norman; Paragraph [0035]).
Norman does not teach wherein the sanitizing takes place within a non-volatile dual in-line memory module (NVDIMM).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Norman to include the NVDIMM because doing so allows for providing a sanitization function to a well-known and widely used type of non-volatile memory.

As per claims 2 and 14, Norman also teaches wherein the first write pattern is a power-saving write pattern among the at least two patterns of writing information (Norman; Paragraph [0035] [Examiner’s Note: Of the patterns discussed in Norman (writing all 1s or all 0s), one of the patterns would have lower power consumption than the other, as the power required to write a 0 differs from that required to write a 1]).

As per claims 3 and 15, Norman also teaches wherein receiving the sanitize command from the host comprises receiving the sanitize command from the host using a command bus (Norman; Figure 3 Item 312).

As per claims 7 and 18, Norman teaches a memory module (Norman; Figure 3 Item 300) comprising a memory controller (Norman; Figure 3 Item 302) and a non-volatile memory (NVM) (Norman; Figure 3 Item 340); and a processor connected to the memory module (Norman; Paragraph [0034]) and configured to: generate a sanitize command (Norman; Figure 3 Item 312), wherein the sanitize command instructs the memory controller to sanitize data in the NVM using a first write pattern (Norman; Figure 3 Item 322), and wherein the first write pattern is one of at least two patterns of 
Norman does not teach wherein the sanitizing takes place within a non-volatile dual in-line memory module (NVDIMM).
However, Farhan teaches performing a sanitization function (Farhan; Title, Abstract) within a non-volatile dual in-line memory module (NVDIMM) (Farhan; Col 5 Lines 20 – 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Norman to include the NVDIMM because doing so allows for providing a sanitization function to a well-known and widely used type of non-volatile memory.

As per claims 8 and 19, Norman also teaches wherein the generating a sanitize command comprises generating the sanitize command based on a type of the NVM (Norman; Figures 6A – 6D Items 602, 612, 622, and 642 [Examiner’s Note: Different signal types are input into the memory system based on the type of memory]), wherein the first write pattern is a power-saving write pattern among the at least two patterns of writing information (Norman; Paragraph [0035] [Examiner’s Note: Of the patterns discussed in Norman (writing all 1s or all 0s), one of the patterns would have lower power consumption than the other, as the power required to write a 0 differs from that required to write a 1]).

As per claim 9, Norman also teaches wherein sending the sanitize command to the NVDIMM controller comprises: sending the sanitize command from the NVDIMM controller using a command bus (Norman; Figure 3 Item 312).

Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2009/0172251 (hereinafter Norman) in view of US Patent No. 10,185,509 (hereinafter Farhan), and further in view of US Patent No. 7,003,621 (hereinafter Koren).
As per claims 4 and 16, Norman in combination with Farhan teaches the invention as described per claims 1 and 13 (see rejection of claims 1 and 13 above).
Norman in combination with Farhan does not explicitly teach setting a sanitizing status to a readable state, wherein the readable state indicates that the host is allowed to track execution of the sanitize command.
However, Koren teaches a memory sanitization system in which a sanitize command status is set to a readable state through an interrupt in order to track sanitize command status (Koren; Col 8 Lines 59 – 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Norman in combination with Farhan to include the sanitize command status because doing so allows for proper tracking of command progress.

As per claim 10, Norman in combination with Farhan teaches the invention as described per claim 7 (see rejection of claim 7 above).
Norman in combination with Farhan does not explicitly teach sending a tracking command to the NVDIMM controller, wherein the tracking command tracks execution of the sanitize command.
However, Koren teaches a memory sanitization system in which a sanitize command status tracked by a host (Koren; Col 8 Lines 59 – 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Norman in combination with .

Allowable Subject Matter
Claims 5, 6, 11, 12, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination receiving a first check command from the host, wherein the first check command instructs the NVDIMM controller to check whether an uncompleted read request or an uncompleted write request exists in a buffer; checking the buffer according to the first check command; sending a first check result to the host, wherein the first check result indicates that no uncompleted read request or uncompleted write request exists in the buffer; receiving a second check command from the host, wherein the second check command instructs the NVDIMM controller to check whether an uncompleted write request exists in a controller of the NVM; checking the controller of the NVM according to the second check command; and sending a second check result to the host, wherein the second check result indicates that no uncompleted write request exists in the controller of the NVM, as required by dependent claim 5, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches sending requests to an NVDIMM controller, but does not teach the specific check commands required by dependent claim 5.

including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the sanitize command is in a NVDIMM-P protocol for either a double data rate 5 (DDR5) interface or a double data rate 4 (DDR4) interface, as required by dependent claims 6, 12, 17, and 20, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches sending a sanitize command in different protocols, but does not teach that the protocols include a NVDIMM-P protocol for DDR4 or DDR5, as required by dependent claims 6, 12, 17, and 20.

Claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination sending a first check command to the NVDIMM, wherein the first check command instructs the NVDIMM controller to check whether an uncompleted read or write request exists in a buffer; receiving a first check result from the NVDIMM controller, wherein the first check result indicates that no uncompleted read or write request exists in the buffer; sending a second check command to the NVDIMM controller, wherein the second check command instructs the NVDIMM controller to check whether an uncompleted write request exists in a controller of the NVM; receiving a second check result from the NVDIMM controller, wherein the second check result indicates that no uncompleted write request exists in the controller of the NVM; and sending the sanitize command to the NVDIMM controller based on the first check result and the second check result, as required by dependent claim 11, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches sending requests to an NVDIMM controller, but does not teach the specific check commands required by dependent claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181